It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby affirmed; for the reason the record discloses that, prior to the order of final distribution in the court of common pleas, Cora B. Bruck, on July 20, 1917, filed her amended and supplemental answer alleging that her husband,the plaintiff in error, had conveyed the premises to her by warranty deed; on July 27, 1917, in its decree of final distribution the common pleas court found that the allegations contained in the amended and supplemental answer of Cora B. Bruck were true, and ordered the balance of the funds remaining in the hands of the sheriff to be paid to her; and furthermore it no where appearing in the record that an appeal was taken from that portion of the decree or that any traverse of the allegations of the amended and supplemental answer of Cora B. Bruck was made in the court of appeals, that *514court committed no error in its decree awarding judgment to C. H. Wiltsie for the delinquent taxes paid by him.

Judgment affirmed.

Nichols, C. J., Jones, Matthias, Johnson,, Wanamaker, Robinson and Merrell, JJ., concur.